DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
According to the amendment filed on August 5, 2021, claims 1, 10, 11, 19, 27 and 28 were amended, claims 9 and 26 were cancelled, and claims 12-18 were withdrawn. Claims 1-8, 10-25, 27 and 28 are currently pending in this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was originated from Applicant’s election without traverse on May 24, 2021.
The application has been amended as follows: 
In the claims:
     Claims 12-18: cancelled.
Allowable Subject Matter
Claims 1-8, 10, 11, 19-25, 27 and 28 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art of record discloses or suggests all of limitations as claimed.
Re claim 1, the most relevant reference, US 2014/0211136 to Fukuoka et al. (Fukuoka), as shown in Figs. 1-4, fails to disclose or suggest a display panel comprising:

at least one dummy stage circuit, wherein one of the at least one dummy stage circuit is arranged corresponding to one of the dummy pixel units, wherein the first edge of the substrate is spaced apart from a third edge of an adjacent one of the standard stage circuit adjacent to the at least one dummy stage circuit by a second distance, wherein the second distance is within a range from 50 micrometers to 3000 micrometers.
Re claim 19, Fukuoka also fails to disclose or suggest a manufacturing method of the same comprising:
a plurality of standard stage circuits, wherein each of the standard stage circuits comprises one of a plurality of third conductor patterns, and the standard stage circuits are arranged corresponding to the standard pixel units; and
at least one dummy stage circuit, wherein one of the at least one dummy stage circuit is arranged corresponding to one of the dummy pixel units, wherein one of the at least one cutting edge is spaced apart from a second edge of an adjacent one of the standard stage circuit adjacent to the at least one dummy stage circuit by a second distance, and the second distance is within a range from 50 micrometers to 3000 micrometers.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOI V DUONG whose telephone number is (571)272-2292.  The examiner can normally be reached on Monday – Friday from 9:00 AM – 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick, can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOI V DUONG/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
August 9, 2021